DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on October 29, 2020 is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nylund (US 5,199,398).
With respect to claim 1, Nylund discloses a method (Figs. 1-2), comprising:
injecting fuel from a fuel injector (1) by displacing a plurality of fuel injector needles (3 and 8) of the fuel injector along a longitudinal axis of the fuel injector to 
With respect to claim 2, Nylund discloses wherein displacing the plurality of fuel injector needles (3 and 8) along the longitudinal axis of the fuel injector comprises displacing the first injector needle for a first distance along the longitudinal axis of the fuel injector from a closed position (Fig. 1) to a first open position, wherein at the first open position, the fuel injector injects fuel through the first nozzle fluidically coupled to the first fuel chamber, the first fuel chamber receiving fuel through a first passage (closable gap between 7 and 8) of the first injector needle fluidically coupled to a first fuel branch (annular space between 7 and 8 along the axis), and wherein the second nozzle is spaced apart from the first nozzle and spaced apart from the third nozzle.
With respect to claim 21, Nylund discloses a method, comprising: 
injecting fuel from a fuel injector (1) by displacing a plurality of fuel injector needles (3 and 8) along a longitudinal axis of the fuel injector to deliver the fuel through a first row of nozzles (9) coupled to a first fuel chamber (upstream of 9), a second row of nozzles (5) coupled to a second fuel chamber (upstream of 5), and a third row of .

Allowable Subject Matter
Claims 29-31 are allowable. 
s 3-9 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on October 29, 2020 have been fully considered but they are not persuasive. Applicant argues that oil groove 15 accumulate and spread lubrication oil and therefore does not injecting fuel from a fuel injector. The Examiner respectfully disagrees. First, lubrication oil is a well known flammable element, it is unclear why the Applicant exclude the lubrication oil as a “fuel?” Second, the claim recites “injecting fuel from a fuel injector.” As clearly indicated in the rejection above, the frame 1 (Fig. 1) is the fuel injector and fuels are injected from the frame 1. It appears that Applicant's argument is not commensurate in scope with the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 17, 2021